Citation Nr: 0329278	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
traumatic arthritis of the cervical spine prior to January 7, 
1998, and an evaluation greater than 20 percent from January 
7, 1998.

2.  Entitlement to an evaluation greater than 10 percent for 
traumatic arthritis of the dorsal spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to September 
1952, and from July 1953 to July 1957.

This appeal to the Board of Veterans' Appeals (Board) 
originates from an August 1998 RO decision that denied 
ratings in excess of 10 percent for the veteran's service-
connected traumatic arthritis of the cervical spine and the 
dorsal spine.  The appellant submitted a notice of 
disagreement in June 1999, and a statement of the case was 
issued in August 1999.  The veteran perfected the appeal by 
filing a substantive appeal (VA Form 9) in September 1999.  

In January 2001, the Board remanded these matters to the RO 
for further development.  In April 2003, the RO increased the 
veteran's evaluation for traumatic arthritis of the cervical 
spine from 10 to 20 percent, effective January 7, 1998.  As 
higher evaluations for the veteran's disability are available 
both prior to and since January 7, 1998, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for increase (as recharacterized on the 
title page) remains viable on appeal.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993). 


REMAND

The veteran's representative contends that the medical 
findings clearly show that the veteran is entitled to higher 
evaluations for his service-connected traumatic arthritis of 
the cervical and dorsal spines.

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
governing evaluation of diseases and injuries of the spine 
(Diagnostic Codes 5235-5243).  This amendment was effective 
September 26, 2003.  Where laws or regulations change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. 
at 312-13.  The General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
an increased rating, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000). 

The RO has not yet considered the veteran's claims for 
increased ratings for service-connected traumatic arthritis 
of the cervical and dorsal spines in the context of these 
regulatory changes noted above, nor has the veteran had an 
opportunity to prosecute his claim in that context.  Given 
that fact, the Board finds that a remand will ensure due 
process of law, and avoid the possibility of prejudice. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Prior to RO adjudication of the claims in light of the former 
and revised criteria, the Board also finds that specific 
additional development of the claims on appeal is warranted.  
In a January 2002 statement, the veteran said that he 
received all of his medical treatment from VA, specifically 
identifying the Altoona, Pennsylvania, VA medical center 
(VAMC).  His claims file shows that the RO requested all 
outpatient treatment records from the Altoona, VAMC, in April 
2002, and those records were received in August 2002.  
Accordingly, a request should be made to obtain all pertinent 
treatment records subsequent to April 2002.  The law provides 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The veteran should also be given the opportunity 
to provide evidence or information regarding any recent 
private treatment he may have had for his cervical and dorsal 
spine disabilities.  See 38 U.S.C.A. § 5103A(a)(b).


Finally, the Board also notes that, in a November 2001 
letter, the RO requested that the veteran provide further 
information and/or evidence to support his claim for 
increased ratings for traumatic arthritis of the cervical and 
dorsal spines within 60 days of the date of the letter, 
consistent with the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003).  The RO noted that it would proceed with the 
veteran's claim after 60 days.  However, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs (Secretary), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Board finds that the 60-day response period and premature 
adjudication in this case is likewise misleading and 
detrimental.  Therefore, since this case is being remanded 
for additional development, and for due process 
consideration, the RO must take this opportunity to inform 
the veteran that a full year is allowed to submit the 
additional information and/or evidence requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal, to include arranging 
for the veteran to undergo further examination if deemed 
necessary to properly decide the issues on appeal.  See 
38 U.S.C.A. § 5103A(d).  

While the Board regrets that a remand of these matters will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, these matters are hereby 
REMANDED to the RO for the following actions:

1.  The RO should request from the VAMC in 
Altoona, Pennsylvania, copies of all 
records pertinent to the veteran's 
cervical and dorsal spine disabilities 
from April 2002, following the procedures 
set forth in 38 C.F.R. § 3.159 (2003).  
All records and/or responses received 
should be associated with the claims file.  

2.  The RO should request that the veteran 
provide specific information, and, if 
needed, authorization concerning any 
additional, outstanding records of 
pertinent medical treatment for his 
service-connected cervical and dorsal 
spine disabilities.  The RO's letter 
should clearly explain that the veteran 
has a full one-year for response.

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 (to include further examination of 
veteran, if needed) has been 
accomplished.  Particularly, the RO must 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in PVA v. Secretary, 
as well as 38 U.S.C.A. § 5103 (West 
2002), and any other applicable legal 
precedent. 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
increased ratings for traumatic arthritis 
of the cervical and dorsal spines, in 
light of all pertinent evidence and legal 
authority (to include the former and all 
revised criteria for rating diseases and 
injuries of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (pre 
September 26, 2003); Diagnostic Codes 
5235-5243 (post September 26, 2003).

7.  If any benefits sought on appeal 
remain denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include full reasons and bases 
for the RO's determinations) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




